EXHIBIT 10 EMPLOYMENT AGREEMENT Clean Diesel Technologies, Inc. – Michael L. Asmussen AGREEMENT made as of the date set forth below by and between Michael L. Asmussen, 1731 Centennial Drive, Canton, MI48187 (“Executive”) and Clean Diesel Technologies, Inc., a Delaware corporation (the “Company”), having a place of business at Suite 1100, 10 Middle Street, Bridgeport, CT06604. WHEREAS, the Company desires certain services for itself and Executive desires to contract with the Company to perform such services; NOW THEREFORE, in consideration of the mutual covenants hereinafter recited, the sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.
